Judgments, Supreme Court, Bronx County, each rendered March 10, 1975, convicting the defendant Anthony Giancamilli, after a plea of guilty to the crime of attempt to commit the crime of criminal possession of a dangerous drug in the fourth degree (two counts), and sentencing him to concurrent indeterminate terms of up to four years’ imprisonment; and convicting the defendant Frank Giancamilli, after a plea of guilty to the crime of attempt to commit the crime of criminal possession of a dangerous drug in the fourth degree, and sentencing him to an indeterminate term of up to three years’ imprisonment, unanimously modified, on the facts and in the interest of justice, to the extent of reducing the sentence of each defendant to a term of five years’ probation and remanding the matter to Trial Term to fix the terms of probation, and otherwise affirmed. The court has reviewed the background of each defendant and has had the benefit of an updated report from the probation department. On the basis of all the evidence before this court, we find that the interests of justice warrant modification of the sentence imposed to the extent indicated. Concur—Stevens, P. J., Markewich, Murphy, Capozzoli and Lane, JJ.